  Pro Se 14 (Rev. 12/16 Com laint for Violation of Civil Ri hts Prisoner



                                          UNITED STATES DISTRJCT COURT                                                     AUG 19 2020
                                                                            for the                            Clerk
                                                                                                              E t '
                                                                                                                           u. s. o·istnct
                                                                                                                                       . Court
                                                                                                                as ern District of Tenness~e
                                                         :EASTERN District ofTENNES SEE
                                                                                                                          At Knoxville
                                                                   _____ Division


                                                                              )       Case No.
                                                                              )                  (to be filled in by the Clerk 's Office)
 Christopher L. CJ ark-Bey, sni juris                                         )
                                Plaintiff(s)
  (Write the full name of each plaintiff who is filing this complaint.
                                                                              )
. If the names ofall the plaintiffs cannot fit in the space above,            )
  please write "see attached" in the space and attach an additional           )
  page with the full list of names.)                                          )
                                   -v-                                        )
                                                                              )
                                                                              )
                                                                              )
 9ity of Knoxville et al.                                                     )
                            Defendant(s)                                      )
(Write the full name of each defendant who is being sued. If the              )
names ofall the defendants cannot fit in the space above, please              )
write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)



                                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Prisoner Complaint)


                                                                           NOTICE

    Federal Rules of Civil Procedure 5.2 addresses .the privacy and security concerns resulting from public access to
    electronic court files . Under this rule, papers .fjl~d :with the court should not contain: an individual's full social
    security number or full birth date; the full namf o°fa person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                            Page I of 11


       Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 1 of 12 PageID #: 1
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                            Name
                                                                             Ghri s tapber I,. Clark-Bey' SUiJUrla ~ l D pro
                            All other names by which                         -pr1a persona
                            you have been known:
                            JD Number
                                                                            ~'-"1"--'--J-------------------
                            Current Institution                               ORTH EAST CORRECTIONAL COMPLEX
                                                                            ___N
                            Address                                          P.O.BOX soou:'.
                                                                             MOUNTAIN CITY    TENN.   37683
                                                                                          City                 State               Zip Code


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
                     listed below are identical to those contained in the above caption. For an individual defendant, include
                     the person's job or title (if known) and check whether you are bringing this complaint against them in their
                     individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. I
                           Name                                             OFFICER PRESTON WHILLOCK
                           Job or Title (if known)                          DETECTIVE, AFFIANT, PROSECIITDR
                           Shield Number
                           Einployer                                        CITY OF KNOXVILLE, et al.
                           Address                                          KNOXVJ;LLE POLICE DEPT., c:HTJRC:H AVE
                                                                            KNOXVILL~         TENN.    3=~2~9~1~5~----
                                                                                          City           _    /tate                Zip Code
                                                                                   Individual·capacity   [g"Official capacity

                     Defendant No. 2
                           Name                                             CHARME P.__.A.LL..,._,__ _ _ _ _ _ _ _ _ _ __
                           Job or Title (ifknown)                           DISTRICT ATTORNEY GENERAi
                           Shield Number
                           Employer                                         CITY OF KNOX\l I I TE,            KNOX     <"OIINTY,   TENN.ES SEE
                           Address                                          400 MAIN STREET ,STE.168,P.O.BOX1468
                                                                            KNOXVILLE                        TENN.      ~3~2~8~0~-2~------
                                                                                    '     City           -- __ /late               Zip Code
                                                                            ~dividual capacity           B Official capacity

                                                                                                                                          Page 2 of 11


     Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 2 of 12 PageID #: 2
 Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                       Defendant No. 3
                           Name                                              STEVEN W. SWORD
                             Job or Title (if known)                         JUDGE
                             Shield Number
                             Employer                                        KNOX COUNTY CRIMINAL COURT
                             Address                                         400 MAIN STREET, STE. 162
                                                                             KNOXVILLE        TENN.    37902
                                                                                        City           _/late                Zip Code

                                                                             c;z{individual capacity   B Official capacity
                      Defendant No. 4
                            Name                                             TOM SPANGLER
                            Job or Title (if known)                          SHERIFF
                            Shield Number
                            Employer                                         KNOX COUNTY SHERIFFS OFFICE
                            Address                                          400 MAIN STREET, STE. 1165
                                                                             KNOXVILLE        TENN.  ~37902
                                                                                                        ~~~-----
                                                                                        City           _/late                ZipCode

                                                                             0individual capacity      B Official capacity
II.        Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 US. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.          Are you bringing suit against (check all that apply):

                      D Federal officials (a Bivens claim)
                      ~ a t e or local officials (a§ 1983 claim)

          B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                     1st, 4th; 5th, 9th,10th,13tb,14th AMENDMEN'.[S.,,TO THE COWSTITUXION--
                     OF THE UNITED STATES OF AMERICA, SUPREME LAW OF THE LAND; and,
                     TITLE 28 U.S. C. 1332 (a); U. S-MOROCCO TREATY OF 1787
                                                                                                                                            =

          C.         Plaintiffs suing under Bivens may only recover for the_ violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?




                                                                                                                                    Page 3 of 11


      Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 3 of 12 PageID #: 3
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




          D.          Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.
                     EACH SAID DEFENDANT DID,UNDER COLOR OF LAW, ILLEGALLY EXERCISE
                     JURISDICTION AGAINST A CITIZEN OF THE REPUBLIC OF AMERICA,AND
                     DID ALSO DEPRIVE THE SAID PLAINTIFF OF LIFE,LIBERTY, AND PROP~~
                     ERTY, WITHOUT DUE PROCESS OF LAW, UNDER FORCE OF ARMS.        --

III.      Prisoner Status

          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          D           Pretrial detainee

          D           Civilly committed detainee

         •            Immigration detainee

         @'           Convicted and sentenced state prisoner .

         I _I /       Convicted and sentenced federal prisoner

         8            Other(e.xplain)           MOORISH-AMERICAN native,sui juris, NON-RES)DENCE

IV.     Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
        alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
        further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
        any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
        statement of each claim in a separate paragraph. Attach additional pages if needed.

        A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.
                     In the City of Knoxville Knox County Tennessee
                                               ' July 3,2019
                      From April 21 ,2017 through         '


        B.           If the events giving rise to your claim arose in an institution, describe where and when they arose.

                    KNOXVILLE POLICE DEPARTMENT, KNOX COUNTY DA OFFICE, KNO~ COUN'.IY
                    CRIMINAL COURT, AND KNOX COUNTY SHERIFFS OFFICE, et al .
                    .FR OM APB IT ,21 , 2 Q f 7 th J;O.U§bl--dJ4'U~La,-.JY~3)-.,.-.2,s..\Od-,1lc-9-------------

                                                                                                                        Page 4 of 11


       Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 4 of 12 PageID #: 4
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         C.           What date and approximate time did the events giving rise to your claim(s) occur?

                       SAID EVENTS QCCUBRED EBQM APBWI                      21 , 201 7 through            mry   3,     20:l 9
                       (i.e., APRIL 21. LU17@ approx. 7:20 pm - ·JULYS, 2019@ approx.
                       5:JO pm)

         D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)

                       CITY OF KNOXVILLE, KNOX COUNTY, TENNESSEE, et al., DID,UNDER
                       COLOR OF LAW, ILLEGALLY ISSUE A WARRANT OF ARREST, INDICTMENT
                      # 111086/ #115339. JUDGEMENT OF CONVICTION, AND SENTENCE OF
                      ±MPRTSONMENT, AGAINST SAID PI 4INTIEE£tt PRIV4.TE FRQFgRTY AND70R
                                                                              •
                      PERSON{CHRISTOPHER L. CJ.ARK;ssu#il ---3220,D a B 11(11(1981,
                      DOMICILE OF ORIGIN:Philadelpbia,Penn.),exceeding $1,00Q,QQQ
V.       Injuries

        If you sustained injuries related to the events alleged above, describe your injuries and state what medical
        treatment, if any, you required and did or did not receive.


           SAID PLAINTIFF DID' $UFt·ER Mt:NTA 1.TY, EMQTIQNA 1,1,v, PHYs I CAT,1.y, ANI>
           FINANCIALLY, ~-KUM TH~ STR~b~ ut· LlTIGAT1UN 1 UETA1NMEN~.ANU THE
           CUNDl'l'lUl\Jb Uf CONr'lNEMJ!;NT' (It' 'l'HE SATQ :n AINTIEES' pg r,E•Tlt' RROBFR'.rY
           AND/UR PERbUN(CHRlSTOPHER LEON CLARK,ssn#III-II-J22U.d.o.b.ll/1118l,
           domicil~ of origin- Philadelphia,Penn.;exceedin~ $1,000;000)as a
           result of tne enforcement af said illegal exetcise of jurisdjction
VI.     Relief

        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
        the acts alleged. Explain the basis for these claims.

           LSSUE JUDGMENT ORDERING,SA1D DEFENDANTS, TO COMPENSATE,SAID PLAIN-
           TIFF, A REWARD IN TH~ AMOUNT UF $1,000,000 U.S. UOLLAKb & ADDITIONAL
           COURT,CUbT, IN cONN~cTION TO SAID ILLEGAL EXERCISE OF JURISDICTIO~
           ; DISMISS SAID ILLEGAL INDICTMENT(S):*111086/*115339;VAcATE bAID
           b~NTENCE Ot' lMPRlbONM~NT;RELEAbE SAiu PLAJNTIFFs~PRlVATE PROPERTY
           ,111-11-322O,CHRlSTOPH~R LEON CLAKK)FRUM CONFINEMENT INmTENN~SSEE
           DEPARTMENT OF COKRECTIONb BAS~u ON SAID INJURIES/DAMAGES INCURRED.



                                                                                                                     Page 5 of 11


      Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 5 of 12 PageID #: 5
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Refonn Act ("PLRA"), 42 U.S.C. § l 997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.           Did   yur claim(s) arise while you were confined in a jail, prison, or other correctional facility?
                     @       Yes

                     •       No

                     If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).
                     KNux C0UNTy--pETEr-rTI0N C.t;NT.t;l:{
                      5001 MALONEYVILLE RD
                      KNOXVILEE,TN.37918°


         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     D      Yes

                     •      No

                     ~onotknow


        C.           Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?

                     D      Yes

                     •,,
                     8      Do not know

                     If yes, which claim(s)?




                                                                                                                            Page 6 of 11


     Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 6 of 12 PageID #: 6
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                      D Yes
                      ~
                      Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                      Dys
                      0No
         E.          If you did file a grievance:

                     1.     Where did you file the grievance?




                     2.    What did you claim in your grievance?




                     3.    What was the result, if any?




                    4.     What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                           not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                                                                                                                         Page 7 of 11


    Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 7 of 12 PageID #: 7
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         F.           Jfyou did not file a grievance:

                      I.    Jfthere are any reasons why you did not file a grievance, state them here:


                           COMPLAINT REFERS TO DIVERSITY OF CITIZENSHJP1SUBJECT-
                           MATTER JURISDICTION, AND STATE COURTS DO NOT HAVE ANY
                           JURISDICTION TO HEAR THIS CLAIM.

                      2.    If you did not file a grievance but you did inform officials of your claim, state who you informed,
                            when and how, and their response, if any:




        G.           Please set forth any additional information that is relevant to the exhaustion of your administrative
                     remedies.




                     (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                     administrative remedies.)

VIII. Previous Lawsuits

        The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
        the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
        danger of serious physical injury." 28 U.S.C. § 1915(g).

        To the best of your knowledge, have you had a case dismissed based on this ''three strikes rule"?
                      .                                                              .

        D     Yes

        SNo
        If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.




                                                                                                                        Page 8 of I I

    Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 8 of 12 PageID #: 8
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         A.           Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                      action?

                      Dys
                     (Q(No


         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      I.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant( s)

                     2.     Court (iffederal court, name the district; if state court, name the county and State)



                     3.    Docket or index number



                     4.    Name of Judge assigned to your case



                     5.    Approximate date of filing lawsuit.



                     6.    Is the case still pending?

                           0Yes

                           •    No

                           If no, give the approximate date of disposition.


                     7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




        C.           Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                     imprisonment?                            ·



                                                                                                                        Page 9 of 11


     Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 9 of 12 PageID #: 9
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                     D;es
                     g      No


         D.          Jfyour answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                     2.     Court (iffederal court, name the district; if state court, name the county and State)




                     3.    Docket or index number



                     4.    Name of Judge assigned to your case



                     5.    Approximate date of filing lawsuit



                     6.    Is the case still pending?

                           0Yes

                           •    No

                           Ifno, give the approximate date of disposition

                    7.     What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Was the case appealed?)




                                                                                                                    Page JO of II


  Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 10 of 12 PageID #: 10
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties_Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                                                                  ~ ;!,             CR-@JL,~"J A,(,u/ ~I~~-~~
                     Printed Name of Plaintiff
                                                                  Cbci&±opklec L, C.l 0.cK-" &e,,¥ 1 S14;Jw:,'s I j'4 prcpn~D/IA\.
                     Prison Identification #
                                                                  39ot.Nte
                     Prison Address

                                                                 tv\oul',)·[A~N C:t-Ty       t61\loJ,    3708'3
                                                                             City               State       Zip Code


        B.           For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Address


                                                                             City               State       Zip Code

                    Telephone Number
                    E-mail Address




                                                                                                                       Page 11 of 11


  Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 11 of 12 PageID #: 11
                                                                                                                                         U.S. P~STAGE PAID
                                                                                                                                         FCM L ENV
                                                                                                                                         MOUN AIN CITY, TN
                                                                                                                                         37683
                                                                                                                                         AUG 17.20
                                                                                                                                         AMOUN1
                                                                                                     UNlr£DS1ZTES
                                                                                                     1'0Sr4LSERVICE/$



                                                                                                            1000
                                                                                                                        ll 11111
                                                                                                                             37902
                                                                                                                                           $0.00
                                                                                                                                         R2304P118754-7




                                               How AR.D   e, A\Lf-R- / J {L.     C.o u 12.:r t--to us£
                                               l).S . C,ouiT tL&fLi-1 ste., l 3°
                                               EAS1tf'--N DlSTfb:CT            (?~   T6NrJSSStf
                                               300 rJA~£1 Sf.
                                               ~rJo)(v i ll£ 11,,l 3790'}-




                                                                                                                        C'    I      ~




                                                                        NECX MAILROOM
                                                                           AUG 1 7 2020
                                                                               RECIEVED




Case 3:20-cv-00367-DCLC-DCP Document 1 Filed 08/19/20 Page 12 of 12 PageID #: 12
